 

 

 

Case 2:21-bk-00472-FMD Doc15 Filed 06/23/21 Page1of1

B2830 (Form 2830) (4/19)
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

Inre — Afifa Soliman Michael Case No. 2:21-bk-00472

 

Debtor(s)

CHAPTER 13 DEBTOR'S CERTIFICATIONS REGARDING
DOMESTIC SUPPORT OBLIGATIONS AND SECTION 522(q)

Part I. Certification Regarding Domestic Support Obligations (check no more than one)
Pursuant to 11 U.S.C. Section 1328(a), I certify that:

¥| 1 owed no domestic support obligation when | filed my bankruptcy petition, and | have not been required to
pay any such obligation since then.

© Tam or have been required to pay a domestic support obligation. I have paid all such amounts that my

chapter 13 plan required me to pay. I have also paid all such amounts that became due between the filing of my
bankruptcy petition and today.

Part If, If you checked the second box, you musi provide the information below.

My current address:

 

My current employer and my employer's address:

 

 

Part Hi. Certification Regarding Section 522(q) (check no more than one)
Pursuant to 11 U.S.C. Section 1328(h), I certify that:

f¥! ‘I have not claimed an exemption pursuant to §522(b)(3) and state or local law (1) in property that ] or a
dependent of mine uses as a residence, claims as homestead, or acquired as a bunial plot, as specified in
§522(p)\(1), and (2) that exceeds $170,350" in value in the aggregate.

[J Ihave claimed an exemption in property pursuant to §522(b)(3) and state or local law (1) that I or a
dependent of mine uses as a residence, claims as a homestead, or acquired as a burial plot, as specified in
§522(p}(1), and (2) that exceeds $170,350 in value in the aggregate.

Part IV. Debtor's Signature

I certify under penalty of perjury that the information provided in these gertigedtions | is true,
the best of my knowledge and belief. : oe

      

 

 

Executed on G L Iv / 2 ) re Cg a J /
Date fifa Soliman Michael 9 27

Debtor

“Amounts are subjected to adjustment on 4/01/22, and every 3 years thereafter with respect fo cases commenced on or after the date of adjustment.

Software Copyright (c) 1996-2021 Besl Case, LLC - www. bestcase.com Hast Case Bankruptcy

 

 
